                                                                          Case 4:20-cv-04548-YGR Document 34 Filed 04/15/21 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3                                    UNITED STATES DISTRICT COURT
                                                                  4                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                  5
                                                                      SCOTT JOHNSON,                                    Case No.: 4:20-cv-04548-YGR
                                                                  6
                                                                                                                        JUDGMENT
                                                                  7                Plaintiff,

                                                                  8          vs.
                                                                  9
                                                                      NELSON CHAO, ET. AL.,
                                                                 10
                                                                                    Defendants.
                                                                 11
                                                                             The Court having adopted Magistrate Judge Kandis A. Westmore’s Report and
                               Northern District of California




                                                                 12
United States District Court




                                                                 13   Recommendation (Dkt. No. 32) recommending granting in part and denying in part plaintiff Scott

                                                                 14   Johnson’s motion for default judgment as to defendants Nelson Chao and Ingrid Chao (Dkt. No. 19),

                                                                 15   and thereafter having granted the motion for default judgment (Dkt. No. 33), it is ORDERED,

                                                                 16   ADJUDGED AND DECREED that:

                                                                 17          Judgment is entered in favor of Scott Johnson and against Nelson Chao and Ingrid Chao in

                                                                 18   the amounts of $4,000 for statutory damages, of $3,070 for attorneys’ fees, and of $835 for costs.

                                                                 19          IT IS SO ORDERED.
                                                                      Date: April 15 2021
                                                                 20                                                      ____________________________________
                                                                 21
                                                                                                                               YVONNE GONZALEZ ROGERS
                                                                                                                             UNITED STATES DISTRICT JUDGE
                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
